Appeal from an order denying the defendant’s motion to dismiss the complaint on the ground it faEs to state a cause of action. The complaint asked for an injunction against the Attorney-General who was seeking to examine the plaintiff respondent and aE his records from 1925, in connection with an investigation under section 352 of the General Business Law. Order affirmed, with ten doEars costs and disbursements. HiE, P. J., Crapser, BEss and Heffernan, JJ., concur; Rhodes, J., dissents and votes to reverse on the ground that the action is prematurely brought, and that plaintiff has an adequate remedy at law.